DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claimed subject matter is Dabov (9,030,817).  Dabov discloses a handheld electronic device comprising a camera and a microphone being disposed as shown in figure 8B.  However, none of cited prior arts of record, alone or in combination, discloses or suggests an electronic device, comprising: a housing including a first cover, a second cover, and a frame structure surrounding an interior space formed between the first cover and the second cover, the second cover having a first opening; a camera disposed in the interior space of the housing such that a lens of the camera is aligned with the first opening; a camera bracket including a protruding structure surrounding at least part of the camera, and a flange structure formed in the interior space of the housing extending from the protruding structure to face the second cover, wherein at least part of the protruding structure extends to an exterior of the housing through the first opening, wherein the protruding structure includes a side surface forming a recess and a microphone hole with an inner wall of the first opening; a microphone element disposed between the flange structure and the first cover, the microphone element in communication with the microphone hole; and an adhesive member disposed between the flange structure and the second cover, the adhesive 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648